         Case 1:14-cv-01242-RCL Document 128 Filed 08/20/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA



JUDICIAL WATCH, INC.

                       Plaintiff,

                v.                                           Case No. 1:14-cv-1242-RCL

U.S. DEPARTMENT OF STATE,

                       Defendant.



       NON-PARTY SECRETARY OF STATE HILLARY RODHAM CLINTON’S
                   UNOPPOSED MOTION TO INTERVENE

       Former Secretary of State Hillary Rodham Clinton, by undersigned counsel, respectfully

moves to intervene as a party in this case pursuant to Rule 24(b) of the Federal Rules of Civil

Procedure. Undersigned counsel has complied with Local Civil Rule 7(m), and counsel for

Judicial Watch and counsel for the State Department do not oppose Secretary Clinton’s

intervention.

       As the former Secretary of State and a non-party from whom Judicial Watch seeks

discovery, Secretary Clinton shares a “claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). 1 This Court has permitted intervention under

Rule 24(b) where, as here, the defendant and potential intervenor hold similar legal positions.

100ReportersLLC v. DOJ, 307 F.R.D. 269, 286 (D.D.C. 2014). Because Secretary Clinton is no




1
  Specifically, the Court has permitted discovery into Secretary Clinton’s use of a private email
server. Jan. 15, 2019 Mem. & Order at 1, ECF No. 65.
           Case 1:14-cv-01242-RCL Document 128 Filed 08/20/19 Page 2 of 3



longer a government official, it would be appropriate for personal counsel to represent her in this

matter.

          Secretary Clinton’s intervention at this time would not prejudice Judicial Watch or the

State Department, as indicated by both parties’ consent to this motion. See Fed. R. Civ. P. 24(b)(3).



Dated: August 20, 2019                               /s/ David E. Kendall
                                                     David E. Kendall (D.C. Bar No. 252890)
                                                     Katherine Turner (D.C. Bar No. 495528)
                                                     Stephen Wohlgemuth (D.C. Bar No. 1027267)
                                                     WILLIAMS & CONNOLLY LLP
                                                     725 Twelfth Street, NW
                                                     Washington, DC 20005
                                                     Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
                                                     dkendall@wc.com
                                                     kturner@wc.com
                                                     swohlgemuth@wc.com

                                                     Attorneys for Secretary Clinton




                                                 2
         Case 1:14-cv-01242-RCL Document 128 Filed 08/20/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, David E. Kendall, counsel for non-party Hillary Rodham Clinton, certify that, on

August 20, 2019, a copy of this motion was filed via the Court’s electronic filing system, and

served via that system upon all parties required to be served.



                                                     /s/ David E. Kendall
                                                     David E. Kendall




                                                 3
